Opinion of the Court by


Tompkins Judge.

Dodson, it is to be collected from the face of the papers, sued Johnson before a justice of the peace, and there obtained a judgment, from w hich Johnson appealed to the circuit court of Perry county; and that court on the motion of Johnson, the defendant, dismissed the cause.
No transcript of the justices docket is sent up and con-' sequently this court is not enabled to see that the circuit court committed any error in dismissing the cause. It was the duty of the appellant who seeks to reverse the judgment of the circuit court to shew in what that court erred. He having failed to do this its judgment must be affirmed by this court. ~
It is the opinion of each member of the court that the judgment ought tobe affirmed,and it is accordingly affirmed.
Judge McGirk absent but concurred in the opinion then to be written.